923 F.2d 847Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ashby BECKETTE, Plaintiff-Appellant,v.UNITED STATES POSTAL SERVICE, Defendant-Appellee.
No. 90-1138.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 10, 1990.Decided Jan. 25, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Robert G. Doumar, District Judge.  (CA-90-1246-N)
Ashby Beckette, appellant pro se.
J. Phillip Krajewski, Assistant United States Attorney, Norfolk, V.  Charles Dickinson Hawley, Glenn L. Smith, United States Postal Service, Washington, D.C., for appellee.
E.D.Va.
DISMISSED.
Before MURNAGHAN and NIEMEYER, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Ashby Beckette seeks to appeal a district court order dismissing some but not all of his claims.  We dismiss the appeal for lack of jurisdiction.


2
Under 28 U.S.C. Sec. 1291 this Court has jurisdiction over appeals from final orders.  A final order is one which disposes of all issues in dispute as to all parties.  It "ends the litigation on the merits and leaves nothing for the court to do but execute the judgment."    Catlin v. United States, 324 U.S. 229, 233 (1945).


3
As the order appealed from is not a final order, it is not appealable under 28 U.S.C. Sec. 1291.  Although the district court stated that Beckette could appeal the partial summary judgment order, this statement did not comply with Fed.R.Civ.P. 54(b) which requires an "express determination that there was no just reasons for delay and an express direction for the entry of final judgment...."  Schnur & Cohan, Inc. v. Mcdonald, 328 F.2d 103, 104 (4th Cir.1964).    See Robinson v. Parke-Davis & Co., 685 F.2d 912 (4th Cir.1982).  Therefore, this order is not appealable under the certification provisions of Rule 54(b) or under the provisions of 28 U.S.C. Sec. 1292.  Finally, the order is not appealable as a collateral order under Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).


4
Finding no basis for appellate jurisdiction, we dismiss the appeal as interlocutory.  As Beckette's appeal is not a Fed.R.Civ.P. 59(e) motion, we deny the Postal Service's motion to dismiss the appeal pursuant to that rule.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


5
DISMISSED.